Citation Nr: 0317388	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  94-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from September 1969 
to June 1971 and from August 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
PTSD, evaluated as 30 percent disabling, from May 1992.  In 
September 1993, the rating was increased to 50 percent, from 
May 1992.

This case was previously before the Board in June 2001 at 
which time the issue on appeal was deferred because the 
veteran and his representative raised the issue of disability 
resulting from alcohol or drug abuse, claimed as secondary to 
or as a symptom of a service-connected PTSD.  The Board had 
imposed a temporary stay on adjudication of these claims 
until final review was completed by the United States Court 
of Appeals for the Federal Circuit with respect to its 
decision issued on February 2, 2001, in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  The stay has been lifted.  

The veteran has also claimed entitlement to a total 
disability rating based upon individual unemployability.  
This issue has not been developed or certified for appeal.  
Therefore, it is referred to the RO for appropriate action.


REMAND

Unfortunately, a remand is required in this case in 
accordance with due process and evidentiary development 
matters.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration and to comply with due 
process.

First, the veteran and his representative have argued that 
the veteran's alcohol abuse must be considered in conjunction 
with his PTSD claim and have also maintained that alcohol 
abuse was caused by his service-connected PTSD.  The veteran 
has raised an inferred claim for service connection for 
alcoholism as secondary to his service-connected PTSD.  See 
Akles v. Derwinski, 1 Vet. App. 118 (1991).  As noted by the 
Board in June 2001, the claims for a higher rating for PTSD 
and service connection for alcohol abuse as secondary to PTSD 
are inextricably intertwined.  See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).  As the RO has not yet adjudicated the 
secondary service connection claim, this issue must be 
remanded for consideration by the agency of original 
jurisdiction and the claim for a higher rating for PTSD will 
be held in abeyance pending this adjudication.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002).

With respect to the veteran's substantive contentions, on 
June 25, 2001, the Board imposed a temporary stay on the 
adjudication of claims for compensation based on alcohol and 
drug abuse related disabilities, claimed either as secondary 
to or as a symptom of a service-connected disability, pending 
final resolution of Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Subsequently, in the case of Allen v. Principi, 
237 F.3d 1368, 1370 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that a veteran can receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  The 
Allen decision explicitly overruled prior decisions on this 
subject from the Court, including in particular Barela v. 
West, 11 Vet. App. 280 (1998).  The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7- 99.

Following the issuance of the Allen decision, the Department 
of Justice filed with the Federal Circuit a petition for 
panel rehearing and for rehearing en banc.  In a closely 
divided decision, those petitions for rehearing were denied 
by the Federal Circuit.  See Allen v. Principi, 268 F.3d 1340 
(Fed. Cir. 2001) (en banc order).  The Department of Justice 
recently decided against attempting to obtain further review 
of Allen before the United States Supreme Court.

In Allen, the Federal Circuit held that 38 U.S.C. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  In 
other words, section 1110 does not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

Additionally, the veteran submitted evidence, consisting of 
VA treatment records,  to the RO in May 2001.  The RO has not 
yet considered this evidence; therefore, remand is required 
for consideration of the evidence and the issuance of a 
supplemental statement of the case (SSOC).  The veteran has 
also identified recent VA medical records and requested that 
they be obtained and considered prior to the adjudication of 
his PTSD claim.  See Statement in Support of Claim, dated 
January 15, 2002.  These records must be obtained on remand.  
As the claim must be remanded for the foregoing reasons, the 
veteran should also be re-examined by VA in order to 
ascertain the current severity of his PTSD and any associated 
disorders.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  After undertaking any appropriate 
development, adjudicate the issue of 
entitlement to service connection for alcohol 
dependence as secondary to the veteran's 
service-connected PTSD.  The veteran and his 
representative should be notified of this 
decision and of the veteran's appellate 
rights.  The veteran and his representative 
are hereby notified that the Board does not 
have jurisdiction to review an issue unless 
VA receives a timely notice of disagreement 
and substantive appeal.  See 38 U.S.C.A. 
§ 7105(a) (West 2002).

2.  Contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of any treatment received 
from VA and non-VA health care providers for 
any type of symptoms or complaints associated 
with PTSD from 2000 to the present.  Attempt 
to obtain copies of the treatment records 
identified by the veteran.  All reports and 
records received should be associated with 
the claims folder.

3.  Obtain the records of all the treatment 
provided to the veteran for any psychiatric 
complaints or disorders from the Dallas, 
Texas, VAMC dated since January 2000.

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, schedule the 
veteran for a VA psychiatric examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD 
and any associated disorders.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also discuss 
the effect, if any, of the veteran's PTSD and 
any associated disorders on his social and 
industrial adaptability.  In so doing, the 
examiner is asked to address his or her 
findings in the context of the veteran's work 
history.  The examiner should assign a Global 
Assessment of Functioning (GAF) score for the 
veteran's PTSD and any associated disorders 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of the 
score.  

The examiner should render a medical 
opinion as to which symptoms and what 
social and occupational impairment are 
attributable to the service-connected 
PTSD and any associated disorders as 
opposed to any nonservice-connected 
condition(s).  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
any nonservice-connected condition(s), 
the examiner should so indicate.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

5.  Review the claims folder and ensure that 
all of the foregoing development have been 
conducted and completed in full.  Specific 
attention is directed to the examination 
report.  Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion(s) requested, it must be 
returned to the examiner for correction.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

6.  Finally, readjudicate the veteran's claim 
for a higher rating for PTSD, with 
application of all appropriate laws and 
regulations (both the old and revised 
versions of Diagnostic Code 9411) and 
consideration of any additional information 
obtained as a result of this remand.  Review 
the evidence of record at the time of the 
1992 rating decision that was considered in 
assigning the original disability rating for 
the veteran's disability, then consider all 
the evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating for this disability 
at any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

7.  If the benefit sought on appeal remains 
denied, the veteran and his representative, 
if any, should be provided an SSOC and be 
given an appropriate period to respond.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002) and consider all 
evidence received since the April 2000 SSOC, 
including, but not limited to, the evidence 
submitted by the veteran to the RO in May 
2001.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




